Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The current Application relates a foreign application priority data filed on Jun 20, 2018 in which claims 1-15 are pending for examination, wherein claim 15 is a new claim.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to 35 USC 112 Rejection:  Applicant amended claims that overcome the rejection.
With respect to the 35 USC 103 Rejection:  Applicant argues that the cited references of Masaya and Takura do not teach “predicting physical abnormalities occurring in a passenger of the host vehicle based on a change in acceleration due to the autonomous driving the host vehicle”.  Examiner disagrees to the Applicant’s argument.
Masaya discloses a vehicle includes a detection unit; a control device, and etc. (see at last [0012]).  The vehicle enables to obtain vehicle’s state of speed, acceleration, deceleration, and vehicle’s periphery information of traffic information, vehicle’s environment (see at least [0013]-[0016]+).  The vehicle predicts the occurrence of the 
Thus, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya (JP2017071369) in view of Takuya (JP2007141223). 
With regard to claims 1 & 8, Masaya discloses an apparatus for controlling autonomous driving, comprising: 
a travel detection unit configured to detect travel environment and travel conditions of a host vehicle that is in an autonomous driving state (external sensor 14, see at least [0012]-[0014]+); 

an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities when the passenger’s physical abnormalities are predicted by the autonomous-driving control unit, and then provide the generated vehicle operation contents for the passenger (The ECU 26 connects to HMI 28, generates a driving plan for suppress the vehicle sickness to the vehicle's occupant [0027]-[0035j+).
Masaya fails to teach predicting physical abnormalities occurring to the vehicle's passenger or driver while the vehicle operating autonomous driving. Takura discloses a system to control vehicle which includes a face direction detection unit 13 to detect the face of a driver or direction of a gaze while the vehicle operating autonomous driving (see at least [0007] & [0021]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including a face direction detection unit for detecting and predicting whether any physical abnormalities occurring to the vehicle’s passenger or driver while the vehicle operating autonomous driving as taught by Takura for improving the driver’s safety and supporting driving and operation of the vehicle. 

With regard to claims 2 & 9, Masaya teaches that the autonomous- driving control unit predicts the physical abnormalities occurring in the passenger based on a change in acceleration of the host vehicle, caused by one or more of a steering operation, a braking operation and an accelerating operation in an autonomous driving process of the host vehicle (see at least [0016] & [0031]-[0033]+). 

With regard to claims 3 & 10, Masaya teaches that the interface control unit receives information about one or more of the steering operation, the braking operation and the accelerating operation from the autonomous-driving control unit, and then generates the vehicle operation contents reflecting one or more of an operation target, an operation amount, and operation timing based on the received information (see at least [0021]+).

With regard to claims 4 & 11, Takura teaches that: a passenger detection unit configured to detect a state of the passenger, wherein the interface control unit displays the vehicle operation contents at a location corresponding to a passenger’s gazing direction determined based on the passenger's state detected by the passenger detection unit (see at least [0021]+). 

With regard to claims 5 & 12, Takura teaches that the interface control unit displays both the vehicle operation contents and an autonomous travel trajectory of the host 

With regard to claims 6 & 13, Takura teaches that when it is determined that the passenger’s state detected by the passenger detection unit is a state where it is impossible to visually recognize the vehicle operation contents, the interface control unit gives the passenger option information that causes the passenger to select a method of providing the vehicle operation contents (see at least [0047]-[0048]+). 

With regard to claims 7 & 14, Takura teaches that the interlace control unit acoustically provides the vehicle operation contents for the passenger or provides no vehicle operation contents for the passenger, according to the passenger's selection (see at least [0031]).

With regard to claim 15, Masaya discloses an apparatus for controlling autonomous driving, comprising: 
a travel detection unit configured to detect travel environment and travel conditions of a host vehicle that is in an autonomous driving state (external sensor 14, see at least [0012]-[0014]+); 
an autonomous-driving control unit configured to control the autonomous driving of the host vehicle based on the travel environment and the travel conditions detected by the travel detection unit, and predict the vehicle sickness due to the autonomous driving of the host vehicle based on a change in acceleration (An automatic operation 
an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities when the passenger’s physical abnormalities are predicted by the autonomous-driving control unit, and then provide the generated vehicle operation contents for the passenger (The ECU 26 connects to HMI 28, generates a driving plan for suppress the vehicle sickness to the vehicle's occupant [0027]-[0035]+).
Wherein, the interface control unit acoustically provides the vehicle operation contents for the passenger or provides no vehicle operation contents for the passenger, according to a passenger’s selection (the HMI 28 provides notifications of various information such as the state of the vehicle to an occupant and input of information from an occupant, see at least [0029] 
Masaya fails to teach predicting physical abnormalities occurring to the vehicle's passenger or driver while the vehicle operating autonomous driving. Takura discloses a system to control vehicle which includes a face direction detection unit 13 to detect the face of a driver or direction of a gaze while the vehicle operating autonomous driving (see at least [0007] & [0021]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including a face direction detection unit for detecting and predicting whether any physical abnormalities occurring to the vehicle’s passenger or driver while the vehicle operating autonomous driving as taught by Takura for improving the driver’s safety and supporting driving and operation of the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662